ON APPLICATION POE. REHEARING.
ERICK, J.
Counsel for all of the appellants join in a petition for a rehearing in which they strenously insist that we, in legal effect, have made a contract for the parties different from the one they themselves made, and that after making such a contract for them we have permitted one of the parties to pursue a remedy not contemplated by the contract as made. If counsel’s assertion were correct, or if in our judgment there were any reasonable ground even upon which to base it, we should not hesitate to grant a rehearing. The whole contention is, however, based upon the resolution adopted by the board of directors of the company upon which respondent based his right to foreclose the mortgage referred to in the opinion. Counsel, in substance, now contend that the mortgage was originally given to secure certain bonds to the amount of $50,000, due in ten years from August, 1905; that the mortgage was delivered to respondent as collateral security only to secure the payment of the sums of $14,921.90 and $1,419.54, aggregating the sum of $16,341.-44, which became due and payable in six months from August 30, 1906; that neither by the terms of said bonds, nor of the mortgage, nor by reason of any other breach, any cause of action had accrued to respondent when this action was commenced, and hence that this action to foreclose was premature. In making this contention counsel entirely ignore the legal purport and effect of the resolution of the board of directors which authorized the execution of the note and delivery of the mortgage upon which this action is grounded. So *329that there might be no misconception in this regard we, in the original opinion, quoted that portion of the resolution under which respondent claimed the right to foreclose the mortgage in question. We now, without quoting it again, merely call attention to the language used. 14 The language is not, as contended by counsel, that the mortgage was to be delivered merely as collateral, but the language is that the mortgage was to be delivered as “security for the payment of said money.” By “said money” is meant the $16,341.44 which was made payable in six months from the time said resolution was passed, and every act, word, and deed of the parties to said transaction, as shown by thé evidence adduced at the trial, documentary and otherwise, indicate that the property described in the mortgage was intended as a pledge to secure the payment of respondent’s claim, and that the respondent should have the usual statutory remedy in ease of default of payment that all other mortgagees have under the terms of our statute. In view that the original bonds never were sold or negotiated no other conclusion than the one just stated is permissible. We cannot assume that the parties intended that the respondent should not enjoy the usual remedy to enforce the collection of his claim that all other mortgagees enjoy, when no such intention was indicated in the resolution or agreement, and when a contrary intention is indicated by the language used in the resolution aforesaid. When the property described in the mortgage was in fact pledged to secure the payment of respondent’s claim, and when that claim was past due, by what authoity can this court say that respondent shall be deprived of his legal remedy to enforce payment? We have always assumed that courts were instituted to enforce contracts and to apply the remedies provided by law for their enforcement. This is all the district court did in this case, and this is all that we have approved in the original opinion. In our judgment there can he no doubt whatever that the board of directors of the company in delivering the mortgage to respondent intended that the property therein described should constitute security for *330the payment of the $16,341.44, and that when that amount should become due and remain unpaid that respondent should have his remedy by the statutory action to foreclose said mortgage, and to sell the property therein described the same as he might have foreclosed any mortgage given to secure a debt under the statutes of this state.
It is also contended that we erred in apportioning costs. As we view the case, no other apportionment would reflect justice. There being no cause shown why a rehearing should be granted, the application should be, and it accordingly is, denied.
STKAUP, O. J., and McC'ARTT, J., concur.